Case 1:17-cv-05894-CBA-SJB Document 41 Filed 03/11/19 Page 1 of 1 PageID #: 307



                                                                      FILED
                                                                     IN CLERK'S OFFICE
                                                               U.S. DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                 * MAR 1 1 2019 ^
  DORIAN TRACEY,
                                                               BROOKLYN OFFICE

          Plaiatiff,
                                                       Case No. 17-cv-5894
                        -against-

  JETBLUE AIRWAYS CORPORATION,and
  DONALD USELMAN,

          Defendants.



                       STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Dorian Tracey
  and Defendants JetBlue Airways Corporation and Donald Uselmann that this action shall be and
  hereby is dismissed with prejudice and without costs or attorneys fees to any party.
  Respectfully submitted,

  LAW OFFICES OF JARED M.                         AKERMANLLP
  LEFKOWITZ                                       666 Fifth Avenue,20th Floor
  1001 Avenue ofthe Americas, Suite 1114          New York,New York 10103
  New York,New York 10018                         (212)880-3800
                                                  samatitlia.abevsekera@.akenmm.com
  iml@,imlefkowitzlaw.com
  Attorney/or PlaintiffDorian Trac^               Attorneys for Defendants JetBlue Airways
                                                  Corporation and Donald Uselfnawi

                                                   By:
        ared M.Lefkowitz                                 Samantha Abey^era

                                                               '3
  Dated: Q                                         Dated:



  SO ORDERED:




     s/Carol Bagley Amon




   47795634:1
